Petitioner primarily contends that his conviction for various crimes was illegal on double jeopardy grounds. We agree, however, with Supreme Court’s determination that, insofar as a direct appeal of petitioner’s conviction is pending and because petitioner failed to advance circumstances showing the practicality or necessity for a departure from traditional orderly procedures, habeas corpus relief was inappropriate (see, People ex rel. Webb v Leonardo, 136 AD2d 840; People ex rel. Sanchez v Hoke, 132 AD2d 861). This result applies with equal force to the remaining allegations set forth in the petition (see, People ex rel. Grady v LeFevre, 152 AD2d 850, lv denied 75 NY2d 702).
Mercure, Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.